Citation Nr: 1510148	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  13-07 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to residuals of small cell lung cancer.

2.  Whether a reduction of the Veteran's disability rating from 30 percent to 10 percent for residuals of small cell lung cancer for the period since June 1, 2014, was proper.  


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's daughter, Veteran's friend.  


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1992 to September 1995.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.    

The Veteran testified before the undersigned Acting Veterans Law Judge in August 2014.  A transcript of the hearing is of record.  

The issue of whether a reduction of the rating for residuals of small cell lung cancer from 30 percent to 10 percent effective June 1, 2014, was proper, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The Veteran's sleep apnea is not related to active duty service or to his service-connected small cell lung cancer.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea, to include as secondary to residuals of small cell lung cancer have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the Veteran has not alleged prejudice with respect to notice.  Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, none is found by the Board. 

The duty to notify was satisfied by a letter sent to the Veteran in March 2012 that fully addressed all notice elements.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

Next, VA has a duty to assist a veteran in the development of a claim.  The duty includes assisting him in the procurement of service medical records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service medical records and VA outpatient treatment records.  

A VA examinations and opinions were also obtained.  38 C.F.R. § 3.159(c)(4) (2014).  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2014).

Service Connection

The Veteran is claiming entitlement to service connection for obstructive sleep apnea.  It has been his fundamental assertion that the radiation treatment he has received for his service-connected respiratory cancer has exacerbated his sleep apnea, and he should therefore be service connected for this disorder on a secondary basis. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).

After a thorough review of the record, the Board finds that service connection is not warranted for sleep apnea.  First, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to sleep apnea while in service.  Significantly, although respiratory complaints were noted at the Veteran's separation physical examination in August 1995, there was no indication of sleep apnea at that time.   

In fact, the post-service evidence does not reflect symptoms related to sleep apnea for many years after the Veteran left active duty service.  Specifically, the first indication of sleep apnea was not until 2011, and many years after he left active duty.  Indeed, the Veteran has no asserted that he has experienced sleep apnea since service.  This lack of symptoms weighs against the conclusion that his sleep apnea is related to active duty.  

Nevertheless, despite the lack of symptoms since active duty, service connection may nevertheless be established when the evidence otherwise indicates that the Veteran's sleep apnea is related to his active duty service or to a service-connected disability.  Here, however, the evidence does not indicate that sleep apnea proximately due to, or the result of active duty service or to the Veteran's service-connected small cell lung cancer.  First, none of the clinical evidence indicates a direct relationship between sleep apnea and active duty.  Indeed, no treating physician has suggested that such a relationship exists. 

As for whether the Veteran's sleep apnea is related to the treatment he has received for his lung cancer, the Board places great probative value on a number of VA examinations that were undertaken to address the issue on appeal.  Specifically, at his first VA examination for sleep apnea in October 2011, a VA examiner diagnosed the Veteran with obstructive sleep apnea and recommended a CPAP trial.  Symptoms present were persistent daytime hypersomnolence, snoring, and nonrestorative sleep.  However, the examiner opined that the Veteran's sleep apnea was less likely than not caused by small cell lung cancer treatment.  In support of this opinion, the examiner noted that there was no known etiological relationship between the two disorders.  

At a second VA examination in April 2013, this same VA examiner reiterated her previous opinion that it was less likely than not that the Veteran's sleep apnea was caused by or permanently aggravated by his small cell lung cancer treatment.  She expanded on her previous explanation that, by noting that there was "no evidence in the medical literature which supports an etiological relationship between" lung cancer and sleep apnea.  With regard to the Veteran's specific contentions about the radiation treatment he received, the examiner pointed out that the Veteran's radiation treatments for his lung cancer were directed at his chest and that "he did not receive radiation to his throat."  Rather, the examiner attributed the Veteran's symptoms to poor sleep hygiene habits such as caffeine and alcohol consumption.

At a third VA examination in December 2013.  The Veteran reported that he snored more than he did before being diagnosed with lung cancer in 2008, but also admitted that he had also gained a considerable amount of weight since that time.  After a review of the record, the examiner opined that the Veteran's sleep apnea was not etiologically related to his small cell lung cancer or the treatment he subsequently received.  In providing this opinion, the examiner explained that the "current medical literature has failed to demonstrate any relationship between cancers and sleep apnea, between cancer treatment and sleep apnea, or radiation or chemotherapy specifically and sleep apnea."

The Board finds that the examinations and resulting opinions are collectively adequate for adjudication purposes.  The examiners reviewed the claims file and conducted a physical examination.  Moreover, the examination reports make clear that the examiners considered the Veteran's statements.  There is no indication that the VA examiners were not fully aware of the Veteran's past medical history or that the examiners misstated any relevant fact.  The examiners also offered sufficient conclusions with supporting data and a reasoned medical explanation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Moreover, the Veteran has not submitted any clinical evidence that rebuts the examiners' conclusions.  While he has submitted abstracts from online databases that discuss sleep apnea and cancer, those abstracts discuss sleep apnea only in the most general terms.  In contrast, the VA examiners provided opinions based on the specific facts that are relevant to this Veteran's claims.  Therefore, that type of evidence is of minimal persuasive value compared to the VA examiners' opinions.

The Board has also considered the statements made by the Veteran relating his sleep apnea to service-connected small cell lung cancer.  Such lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

However, as a lay person, the Veteran is not competent to provide testimony regarding the etiology of his sleep apnea.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Because sleep apnea is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the Veteran's statements regarding the claimed etiology of his sleep apnea are not competent evidence.  The Board finds the competent medical opinions of record to be more persuasive.

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for sleep apnea, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for sleep apnea, to include as secondary to residuals of small cell lung cancer, is denied.


REMAND

In the August 2014 hearing, the Veteran testified to the undersigned that he disagreed with the March 2014 rating decision that reduced the evaluation of 30 percent to 10 percent for residuals of small cell lung cancer.  The record indicates that a written Notice of Disagreement was received by VA in November 2014.  As the Veteran has submitted a timely notice of disagreement, the Board is required to remand this matter for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997);  Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:  

Furnish the Veteran and his representative with a Statement of the Case pertaining to the issue of whether the decision to reduce the Veteran's rating for residuals of small cell lung cancer from 30 percent to 10 percent was proper.  The Veteran should be appropriately notified of the time limits to perfect his appeal of this issue.  This issue should not be returned to the Board unless the Veteran perfects the appeal by filing a timely substantive appeal following issuance to him of a Statement of the Case.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


